 
Exhibit 10.45
 
 
 
FEDERAL HOME LOAN MORTGAGE CORPORATION
 
MANDATORY EXECUTIVE DEFERRED BASE SALARY PLAN
 
Effective January 1, 2009





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 

             
ARTICLE I
  ESTABLISHMENT OF THE PLAN     1  
ARTICLE II
  DEFINITIONS     1  
ARTICLE III
  PARTICIPATION     3  
ARTICLE IV
  ACCOUNTS     4  
ARTICLE V
  EARNING AND VESTING     4  
ARTICLE VI
  DISTRIBUTION     6  
ARTICLE VII
  ADMINISTRATION     6  
ARTICLE VIII
  AMENDMENT AND TERMINATION     7  
ARTICLE IX
  MISCELLANEOUS     7  







--------------------------------------------------------------------------------



 



FEDERAL HOME LOAN MORTGAGE CORPORATION
MANDATORY EXECUTIVE DEFERRED BASE SALARY PLAN
Effective January 1, 2009
ARTICLE I
Establishment of the Plan
     1.1 Purpose. The Federal Home Loan Mortgage Corporation (“Corporation”)
hereby establishes the Federal Home Loan Mortgage Corporation Mandatory
Executive Deferred Base Salary Plan (the “Plan”). The purpose of the Plan is to
attract and retain key employees at the level of senior vice president and above
and to establish an alternative method of compensating those certain Executives
in accordance with the Executive Management Compensation Program Description
approved by the Federal Housing Finance Agency in December, 2009. The
Corporation intends that the Plan shall at all times be maintained on an
unfunded basis for federal income tax purposes under the Internal Revenue Code
of 1986, as amended (the “Code”). No assets shall be set aside to fund the
Corporation’s liability under the Plan.
     1.2 Effective Date. The Plan herein shall be effective as of January 1,
2009 (the “Effective Date”).
     1.3 Name. The name of the Plan is the Federal Home Loan Mortgage
Corporation Mandatory Executive Deferred Base Salary Plan.
ARTICLE II
Definitions
     2.1 Account. The book account established by the Administrator with respect
to an applicable Plan Year to which the Administrator shall credit an amount of
Deferred Base Salary. The Administrator shall establish a separate Account for
each Participant for each Plan Year.
     2.2 Administrator. The Compensation Committee of the Board, or any
successor thereto.
     2.3 Board. The Board of Directors of the Corporation or such committee
thereof delegated to act on its behalf.
     2.4 Corporate Scorecard. The annual metrics approved by the Board for
measuring the Corporation’s performance, and used for determining the funding
level for the Corporation’s short-term incentive plan applicable to Employees at
the level of vice president and below.
     2.5 Deferred Base Salary. The amount of compensation that has been approved
by the Administrator or the Chief Executive Officer of the Corporation, as
required by FHFA, which the Administrator of Chief Executive Officer has
determined to credit to a Participant’s Account for the applicable Plan Year in
accordance with the terms of this Plan.

1



--------------------------------------------------------------------------------



 



     2.6 Deferred Base Salary Funding Level. The Administrator will determine
the Deferred Base Salary Funding Level for each Plan Year based on the
Administrator’s assessment of performance against the Corporate Scorecard for
the year in which Deferred Base Salary is earned. The Deferred Base Salary
Funding level shall be equal to the Board’s approved short-term incentive
funding level for the Corporation’s short-term incentive plan applicable to
Employees at the level of vice president and below. The short-term incentive
funding level, expressed as a percentage, shall equal the approved amount of
short-term incentive funds approved for distribution to Employees at the level
of vice president and below divided by the aggregate short-term incentive
targets for those same Employees. Notwithstanding the preceding, for any
Participant for whom a separate division scorecard is approved by the Board, the
Deferred Base Salary Funding Level shall be based on the Board’s assessment of
performance against such separate division scorecard. In no event can the
Deferred Base Salary Funding Level exceed 125%.
     2.7 Disability or Disabled. A Participant shall be considered Disabled if
the Participant’s condition satisfies the definition of a long-term disability
used for the Corporation’s long-term disability plan.
     2.8 Employee. Any regular Full-Time or Part-Time employee, as defined in
the Employment Policy, who is on the payroll of the Corporation and not paid by
accounts payable, and whose wages from the Corporation are subject to
withholding for the purposes of Federal income taxes and the Federal Insurance
Contributions Act. For purposes of the Plan, part-time employees include only
those Employees who are regularly scheduled to work at least 20 hours per week.
The term “Employee” shall not include:
          (a) individuals whom the Corporation classifies, pursuant to the
Employment Policy, as (i) co-op, work study students or interns, (ii) employment
agency temporaries, (iii) independent contractors/consultants, (iv) temporary
employees, or (v) a similar classification, regardless of the individuals’
employment status under applicable law;
          (b) individuals who are retroactively classified as regular full-time
or part-time employees with respect to such period of retroactive
classification; and
          (c) leased employees (as defined in the Federal Home Loan Mortgage
Corporation Employees’ Pension Plan).
     2.9 Employment Policy. The Federal Home Loan Mortgage Corporation Policy
3-221, Employment Classifications Policy (as may be amended, replaced or
redesignated from time to time).
     2.10 Executive. An Employee who is an officer of the Corporation at the
level of Senior Vice President or above on or after December 16, 2009 and who
has entered into a Recapture Agreement.
     2.11 FHFA. The Federal Housing Finance Agency, or its successor.

2



--------------------------------------------------------------------------------



 



     2.12 Involuntary Termination. A Termination of Employment of a Participant
not initiated by the Participant.
     2.13 Non Performance-Based Earnings. That portion of a Participant’s
applicable Account described in Sections 5.1(a) and 5.1(b)(1).
     2.14 Participant. An Executive who is designated in Section 3.1 of the
Plan, and where the context requires, a former Executive to whom payments are
due.
     2.15 Performance-Based Earnings. That portion of a Participant’s applicable
Account described in Section 5.1(b)(2).
     2.16 Plan Year. The twelve (12) month period beginning on January 1 of the
calendar year and ending on December 31 of the same calendar year.
     2.17 Recapture Agreement. An agreement that has been approved by both the
Compensation Committee of the Board and the FHFA between an Employee and the
Corporation regarding the recapture of certain compensation.
     2.18 Retire or Retirement. A Participant’s Voluntary Termination of
Employment at or after attainment of Normal Retirement Age under the Federal
Home Loan Mortgage Corporation Employees’ Pension Plan (currently age 65).
     2.19 Spouse. A Participant’s Spouse is the person legally married to the
Participant on the date of the Participant’s death under the laws of the
jurisdiction in which the marriage was entered.
     2.20 Termination of Employment. A separation from service with the
Corporation which constitutes a “separation from service” within the meaning of
Treasury Regulation section 1.409A-1(h) and any successor or other applicable
regulation or guidance under section 409A of the Code.
     2.21 Voluntary Termination. A Termination of Employment initiated by the
Executive, other than death or Disability.
ARTICLE III
Participation
     3.1 Participation. The following Executives are required to participate in
the Plan: the Corporation’s Chief Executive Officer, Chief Operating Officer,
Chief Financial Officer, Executive Vice Presidents and Senior Vice Presidents.
No other Employees are eligible to participate.
     3.2 Change of Status. Notwithstanding any other provision of this Plan, in
the case of any Participant in the Plan whose status changes to that of a
non-Executive (or who is otherwise designated by the Administrator as no longer
a Participant) while still employed by the Corporation, any Deferred Base Salary
credited to the Participant’s Account by the Corporation

3



--------------------------------------------------------------------------------



 



under this Plan on behalf of such Executive shall be unaffected hereunder by
such change in status. No additional amounts shall be credited to the former
Executive’s Account under this Plan unless and until he again becomes a
Participant in the Plan. In the event a non-Executive should subsequently become
an Executive of the Corporation, he shall become a Participant in the Plan.
ARTICLE IV
Accounts
     4.1 Account. Upon commencement of each Plan Year, the Administrator shall
establish, or cause to be established, an Account for each Participant
hereunder.
     4.2 Deferred Base Salary Credit. At each semi-monthly payroll date during
the Plan Year, each Participant’s Account for that Plan Year shall be credited
by a bookkeeping entry with an amount of Deferred Base Salary for that payroll
period in accordance with Section 5.1.
     4.3 Adjustments. Each Participant’s Account shall be debited with any
distribution hereunder.
ARTICLE V
Earning andVesting
     5.1 Earning.
          (a) 2009 Plan Year. A Participant shall earn a right to receive
one-hundred percent (100%) of the Deferred Base Salary credited to the
applicable Account for each pay period of the 2009 Plan Year provided the
Participant remains employed by the Corporation at the end of each such pay
period.
          (b) All Other Plan Years.
     (1) Non Performance-Based Earning. A Participant shall earn a right to
receive fifty-percent (50%) of the Deferred Base Salary credited to the
applicable Account for each pay period of the applicable Plan Year provided the
Participant remains employed by the Corporation at the end of each such pay
period.
     (2) Performance-Based Earning. A Participant shall earn a right to an
amount for fifty-percent (50%) of the Deferred Base Salary credited to the
applicable Account for the Plan Year, which amount shall be determined as
follows: The amount equal to 50% of the Deferred Base Salary credited to the
Participant’s account for the Plan Year (the target amount) shall be multiplied
by the Deferred Base Salary Funding Level for the applicable year. The actual
amount earned as Performance-Based Earnings for a Plan Year may be greater than
the target amount (but not by more than 125%) depending upon the Deferred Based
Salary Funding Level for the Plan Year.

4



--------------------------------------------------------------------------------



 



     5.2 Vesting.
          (a) 2009 Plan Year.
     (1) Except as otherwise provided in this paragraph, a Participant shall
vest in the earned amounts credited to the Participant’s 2009 Plan Year Account
for each calendar quarter of 2009 if the Participant is actively employed by the
Corporation on the corresponding distribution date set forth in Section 6.1(a).
For the avoidance of doubt, a Participant who has a Termination of Employment
for any reason during the 2009 Plan Year shall forfeit any earned portion of his
2009 Plan year Account.
     (2) Notwithstanding the preceding, a Participant who in 2010 has a
Termination of Employment due to death, Disability, or Retirement shall have a
vested right to earned but unpaid Deferred Base Salary credited to his 2009 Plan
Year Account.
     (3) In the event of a Participant’s Involuntary Termination in 2010, the
Administrator may, with FHFA approval, provide that the Participant shall have a
vested right to all or a portion of the earned but unpaid Deferred Base Salary
credited to the Participant’s 2009 Plan Year Account.
          (b) All Other Plan Years.
     (1) On and after January 1, 2010, a Participant shall vest in amounts
earned under Section 5.1(b) and credited to the Participant’s Account with
respect to each calendar quarter of each Plan Year if the Participant is
actively employed by the Corporation on the corresponding distribution date set
forth in Section 6.1.
     (2) In addition, a Participant who has a Termination of Employment due to
death, Disability, or Retirement shall have a vested right to earned but unpaid
Deferred Base Salary credited to his Account(s). For clarity, with respect to
Performance-Based Earnings, a Participant shall have a vested right to the
amount earned as Performance-Based Deferred Base Salary for the applicable Plan
Year in accordance with Section 5.1(b).
     (3) In the event of an Involuntary Termination, the Administrator may, with
FHFA approval, provide that the Participant shall have a vested right to all or
a portion of the earned but unpaid Deferred Base Salary credited to the
Participant’s Account(s).
     5.3 Forfeiture.
          (a) 2009 Plan Year. If a Participant has a Termination of Employment
for any reason during the 2009 Plan Year, the earned portion of the
Participant’s Account shall be forfeited.

5



--------------------------------------------------------------------------------



 



          (b) All Other Plan Years. If a Participant has a Termination of
Employment other than for death, Disability or Retirement, any earned but unpaid
portion of the Participant’s Account shall be forfeited to the Corporation as of
the Participant’s termination date; provided, however; the Administrator may,
with FHFA Approval, provide that all or a portion of the earned but unpaid
portion of the Participant’s Account shall not be forfeited in the event of
Involuntary Termination as provided in Section 5.2(b)(3).
          (c) Voluntary Termination. In the event of a Participant’s Voluntary
Termination, other than for Retirement, all unpaid amounts credited to a
Participant’s Account for all applicable Plan Years, whether or not earned or
vested, shall be forfeited as of the date of such Voluntary Termination.
ARTICLE VI
Distribution
     6.1 Distribution to Participants. Except as provided in 6.2 below, the
earned and vested portion of a Participant’s Account shall be distributed to a
Participant as follows:
          (a) Non Performance-Based Deferred Base Salary. The vested Non
Performance-Based Deferred Base Salary earned for each calendar quarter of a
Plan Year shall be distributed on the last day of the corresponding calendar
quarter of the immediately following Plan Year.
          (b) Performance-Based Deferred Base Salary. The vested
Performance-Based Deferred Base Salary earned for each calendar quarter of a
Plan Year shall be distributed on the last day of the corresponding calendar
quarter of the immediately following Plan Year.
     6.2 Death. Notwithstanding the foregoing, if a Participant has a
Termination of Employment due to death, the earned and vested portion of a
Participant’s Account for all applicable Plan Years shall be distributed as soon
as administratively practicable, but in no event later than 30 days, after the
date the Administrator approves the Deferred Base Salary Funding Level pursuant
to Section 5.1(b) for the most recent amounts credited to the Participant’s
Account prior to his death.
     Distributions in the event of death shall be made as follows: (i) to the
Participant’s Spouse, if surviving; or if none, (ii) equally to any surviving
children of the Participant; or if none (iii) to the Participant’s estate or
duly authorized personal representative.
     6.3 Recapture Agreement. Distributions of a Participant’s Account are
subject to the terms of the applicable Recapture Agreement.
ARTICLE VII
Administration
     7.1 Administration. The Plan shall be administered by the Administrator.
Members of the Administrator, who are otherwise eligible, shall be eligible to
participate in the Plan, but no such member shall be entitled to make decisions
solely with respect to his participation. The

6



--------------------------------------------------------------------------------



 



Administrator shall be vested with full authority and discretion to make,
administer and interpret such rules and regulations as it deems necessary to
administer the Plan. Any determination, decision or action of the Administrator
in connection with the construction, interpretation, administration or
application of the Plan shall be final, conclusive and binding upon all
Participants and any and all persons claiming under or through any Participant.
The Administrator shall have the authority to:
          (a) Employ agents to perform services on behalf of the Administrator
and to authorize the payment of reasonable compensation for the performance of
such services; and
          (b) Delegate to designated employees or departments of the Corporation
the authority to perform such of the Administrator’s administrative duties
hereunder as may be delegated to such employees or departments.
     Pursuant to this authority and subject, in each case, to the right of the
Administrator to revoke such delegations in writing at any time, the
recordkeeping and bookkeeping responsibilities under this Plan are hereby
delegated to the Executive heading the Human Resources Division of the
Corporation and/or such employees of that division as such Executive shall
designate.
     7.2 Costs. The Corporation shall pay the costs of administering the Plan.
ARTICLE VIII
Amendment and Termination
     8.1 Amendment. The Administrator may at any time amend this Plan; provided,
however, that (i) no amendment shall reduce amounts already credited to a
Participant’s Account at the time of such amendment or, except as provided in
Section 8.2(b) hereof, accelerate the distributions hereunder, and (ii) any
amendment that would exceed the scope of the authority delegated by the Board to
the Administrator shall be subject to the approval of the Board.
     8.2 Termination. The Corporation, acting through the Administrator or the
Board, may at any time terminate this Plan provided that:
          (a) No such termination shall reduce amounts already credited to a
Participant’s Account and earned as provided under Section 5.1 at such time; and
          (b) Termination of the Plan shall not accelerate the time of
distribution prior to the applicable event under Article VI hereof, unless the
Corporation, by action of its Board, shall elect to accelerate all distributions
at the time it elects to terminate this Plan, but only to the extent permitted
under section 409A of the Code and the corresponding regulations thereto.
ARTICLE IX
Miscellaneous
     9.1 Section 409A of the Code. This Plan is intended to comply with section
409A of the Code or an exemption, and shall be interpreted to meet the
requirements of section 409A. Payments may only be made under this Agreement
upon an event and in a manner permitted by

7



--------------------------------------------------------------------------------



 



section 409A, to the extent applicable. If a payment is not made by the
designated payment date under the Plan, the payment shall be made by December 31
of the calendar year in which the designated payment date occurs. To the extent
that any provision of the Plan would cause a conflict with the requirements of
section 409A, or would cause the administration of the Plan to fail to satisfy
Code section 409A, such provision shall be deemed null and void to the extent
permitted by law. Notwithstanding anything in this Plan to the contrary, if
required by section 409A, if a Participant is considered a “specified employee”
for purposes of section 409A and if payment of any amounts under this Plan is
required to be delayed for a period of six months after separation from service
pursuant to section 409A, payment of such amounts shall be delayed as required
by section 409A, and the accumulated amounts shall be paid in a lump sum payment
within ten days after the end of the six-month period. If the Participant dies
during the postponement period prior to the payment of benefits, the amounts
withheld on account of section 409A shall be paid to the personal representative
of the Participant’s estate or the Participant’s Beneficiary, as applicable,
within 60 days after the date of the Participant’s death. For purposes of
section 409A of the Code, the right to a series of installment payments under
this Agreement shall be treated as a right to a series of separate payments. In
no event may the Executive, directly or indirectly, designate the calendar year
of a payment.
     9.2 No Right of Employment. Nothing in the Plan shall be deemed to grant an
Executive any rights other than those specifically outlined in the Plan. Nothing
in the Plan shall be deemed to create any right of, or contract for, employment
between an Executive and the Corporation.
     9.3 Withholding. The Corporation may deduct from any distributions due to
any Participant or Beneficiary hereunder, any taxes required to be withheld by
Federal, state or local governments.
     9.4 Non-Assignability Clause. Participants may not borrow from their
Accounts under this Plan. Neither the Participant, nor his Beneficiary, nor any
other designee, shall have the right to commute, sell, assign, encumber,
transfer or otherwise convey the right to receive any distributions hereunder.
Distributions and rights thereto are expressly declared to be non-assignable and
non-transferable and any attempted assignment or transfer shall be null and
void.
     9.5 Prohibition Against Funding. Any provision for credits of Deferred Base
Salary to a Participant’s Account(s) hereunder shall be by means of bookkeeping
entries on the books of the Corporation and shall not create in the Participant
or Beneficiary any right to, or claim against any specific asset of the
Corporation, nor result in the creation of any trust or escrow account for the
Participant or Beneficiary. A Participant or Beneficiary entitled to any
distribution hereunder shall be a general creditor of the Corporation.
     9.6 Gender and Number. As used herein the masculine pronoun shall include
the feminine and neuter genders, the singular shall include the plural, and the
plural singular, unless the context clearly indicates a different meaning.
     9.7 Controlling Law. This Plan and the respective rights and obligations of
the Corporation, the Participants and the Beneficiaries shall be construed,
administered and enforced

8



--------------------------------------------------------------------------------



 



in accordance with the laws of the Commonwealth of Virginia (other than the
choice of law provisions thereof), except to the extent preempted by Federal
law.
     9.8 Severability. The invalidity or unenforceability of any provision of
this Plan shall not affect the other provisions, and the Plan shall be construed
in all respects as if any invalid or unenforceable provisions were omitted.
     9.9 Anticipation of Benefits. Neither the Participant nor any Beneficiary
or Beneficiaries entitled to payments or any other benefits after death of the
Participant shall have the power to transfer, assign, anticipate, modify or
otherwise encumber in advance any of the payments that may become due hereunder;
nor shall any such payments be subject to attachment, garnishment or execution,
or be transferable by operation of law in event of bankruptcy, insolvency or
otherwise.
     IN WITNESS HEREOF, the Corporation has caused this Plan to be established
and executed by its duly authorized officer, this 23 day of December, 2009.

            FEDERAL HOME LOAN
MORTGAGE CORPORATION
      By:   /s/ Scott Coolidge                                              
Scott Coolidge     Vice President--Compensation and Benefits  

ATTEST:

/s/ Mollie Roy                                    
Assistant Secretary Signature
Mollie Roy                                          
Assistant Secretary Printed Name

9